Citation Nr: 1402273	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left cheek skin disorder.

(The issue of a rating in excess of 10 percent for a scar on the right hand is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from November 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in St. Petersburg, Florida.

In February 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

A Board decision in May 2010 denied the Veteran's petition to reopen.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In July 2011, the case was remanded to obtain additional treatment records in accordance with the JMR.  As discussed in the remand below, the Board's directives were not substantially complied with.  

A letter was sent to the Veteran in August 2013 informing him that his request for a hearing had been received.  Although the Veteran requested a hearing, which was subsequently withdrawn, in regards to the issue of an increased rating for a scar that is the subject of a separate decision, there is no indication that he requested a second hearing as to his petition to reopen.  Regardless, a September 2013 letter from his representative withdrew any pending request for a hearing.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2012).

The Board is reopening the issue of service connection for a left cheek skin disorder; the underlying issue of service connection being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  By an unappealed May 2005 rating decision, the RO denied a petition to reopen the previously denied claim of service connection for a left cheek skin disorder.  

2.  Evidence received after the May 2005 denial relates to unestablished facts necessary to substantiate the claim of service connection for a left cheek skin disorder and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's May 2005 denial of the petition to reopen the previously denied claim of service connection for a left cheek skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013); 38 C.F.R. §§  20.200, 20.302, 20.1103 (2012).  

2.  Evidence received since the final May 2005 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination of the petition to reopen, no discussion of compliance with VA's duty to notify and assist is necessary.
Service connection for a left cheek skin disorder was initially denied in October 1994 because the evidence did not show residuals of an in-service left cheek abrasion.  A petition to reopen was denied in May 2005 because no new and material evidence had been submitted showing a left cheek skin disorder related to the Veteran's military service.  After receiving notice of the May 2005 decision, the Veteran did not initiate an appeal of the denial of that issue.  Later, in August 2006, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the May 2005 rating decision consisted of the Veteran's service treatment records (STRs) and a September 1994 VA examination.  The Veteran's STRs showed that he had an abrasion on his left cheek in November 1976 that he reported self-treating with an ointment from his kit.  The examiner noticed some pruritis, but the abrasion was noted to be well-healed and there was no problem.  The Veteran was diagnosed with variation of the pigment of the left cheek at the September 1994 VA examination.  No additional evidence since the initial denial was presented; no evidence showed residuals of the in-service abrasion.

Accordingly, at the time of the denial in May 2005, the claims folder contained no competent evidence of a left cheek skin disorder related to the Veteran's military service.  Thus, the RO, in May 2005, denied the petition to reopen the previously denied claim of service connection for a left cheek skin disorder.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2012).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2012).  Here, no additional evidence pertinent to the issue of service connection for a left cheek skin disorder was received prior to the expiration of the appeal period.  The May 2005 rating decision is thus final.  

The relevant evidence received since the denial consists of private treatment records in May 2007, VA examinations in September 2009 and December 2011, a private medical opinion in November 2011, and the Veteran's contentions, including his testimony at the February 2010 hearing.  The May 2007 treatment records show a scar on the left cheek and a diagnosis of lichen simplex chronicus.  Both VA examiners also diagnosed the Veteran with lichen simplex chronicus; both examiners provided negative nexus opinions.  The November 2011 private medical examiner provided a positive nexus.  The physician opined that it was more likely than not that the Veteran suffered an allergic reaction to placing iodine on a puncture wound to his left cheek in service.  That reaction continued to cause irritation at the site of the wound and iodine application; that continued irritation led to the formation of lichen simplex chronicus.  

The evidence of record obtained since the May 2005 rating decision shows that the Veteran has a current diagnosis of lichen simplex chronicus in addition to a positive nexus opinion.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a left cheek skin disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a left cheek skin disorder is reopened.


REMAND

The December 2011 VA examiner provided a negative nexus opinion.  The rationale was simply "based upon review of the c-file to include STRs, history and physical examination."  The examiner also listed the Veteran's pertinent STRs consisting of the November 1976 record and May 1977 separation examination, in addition to the May 2007 treatment record first showing a diagnosis of lichen simplex chronicus.  However, the examiner did not actually explain their opinion.  Moreover, the examination request specified that the examiner should refer to the positive November 2011 opinion, which the examiner did not.  Consequently, the Board finds that an addendum opinion is necessary.

The case was remanded to obtain pertinent VA treatment records.  The Veteran submitted a release form in March 2012 reporting that he was treated in December 2010 at the Roanoke, Virginia VA Medical Center (VAMC).  These records were not obtained.  In this regard, while the RO obtained VA treatment records in connection with other claims, it does not appear that an effort was made to obtain VA records pertaining to the Veteran's left cheek.  On remand, the Veteran's VA records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of left cheek skin treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Roanoke VAMC and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the December 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left cheek skin disorder is related to the in-service abrasion and self-treatment by the Veteran.  The examiner should address the November 2011 positive nexus opinion.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


